                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

RYAN SEAN MANGEL, individually

               Plaintiff,

v.                                                Case No.: 2:19-cv-525-FtM-38MRM

ANI KATIUSKA DAZA,

              Defendant.
                                          /

                                OPINION AND ORDER1

       Before the Court is pro se Defendant Ani Katiuska Daza’s (“Daza”) Motion to

Dismiss (Doc. 10) filed on September 19, 2019. Plaintiff Ryan Sean Mangel (“Mangel”)

filed a Response to Defendant’s Motion to Dismiss (Doc. 11) on October 2, 2019. For the

following reasons, the Court finds the Amended Complaint is due to be dismissed as an

impermissible shotgun pleading.

       Mangel brings this defamation action against his ex-wife, Daza. (Doc. 8). Fifteen

years ago, Mangel and Daza, a citizen of Venezuela, married in Canada. (Id. at 3).

Mangel adopted Daza’s son, M.M. (Id.). Daza and M.M. obtained residency in Canada.

(Id.). Together Mangel and Daza had a daughter, A.M., who is a Canadian citizen. (Id.).




1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
In March 2016, Mangel relocated his family to Naples, Florida, and began the process of

obtaining United States Green Cards for Daza and their children. (Id.).

      Due to martial strife, Mangel filed for divorce in February 2017.        (Id. at 4).

Ultimately, however, Mangel dismissed the divorce action. (Id.). Subsequently, Daza

petitioned Mangel for divorce, which became final in August 2018. (Id.). Meanwhile,

Daza allowed her and M.M.’s Canadian residency to expire. (Id.). Because Daza’s Green

Card was predicated on her marriage to Mangel, her application for United States

citizenship was due to be cancelled. (Id. at 3). Based on her illegal immigration status,

Daza and her children faced deportation to Venezuela. (Id. at 5). To gain attention about

her immigration crisis, Daza took to the local news media in February 2019. (Id.). Mangel

states Daza published the following five false or implicitly false statements about him to

the media, which were broadcast by television and the internet:

      •   It came as a shock when he asked for a divorce;

      •   Mangel moved away and has not petitioned his children to become citizens;

      •   Mangel destroyed M.M.’s dream of going to college and becoming a video-

          game developer;

      •   Mangel does not care for his children;

      •   Daza can’t file paperwork to be a citizen here in the U.S. because she has no

          legal standing unless Mangel petitions her or she marries an American citizen.

          Daza doesn’t want to return to Venezuela because of the war and hunger in

          the country, the neighborhood is crime ridden, and her children don’t even

          speak Spanish.




                                            2
(Id. at 7-8). As a result of Daza’s statements, Mangel contends he has suffered a strained

relationship with his children and a loss to his reputation and business opportunities as a

doctor. (Id. at 8-9).

       Now, Mangel sues Daza for one count of defamation. (Id. at 6-10). Daza moves

the Court to dismiss the Amended Complaint for failure to state a claim. (Doc. 10).

However, because the Third Amended Complaint constitutes an impermissible shotgun

pleading, the Court has a duty to intervene sua sponte and order repleader. See Byrne

v. Nezhat, 261 F.3d 1075, 1133 (11th Cir. 2001) (abrogated on other grounds) (“[I]f in the

face of shotgun complaint, the defendant does not move the district court to require a

more definite statement, the court . . . must intervene sua sponte and order repleader).

       Federal Rules of Civil Procedure 8 and 10 set the minimum requirements for

pleadings. Rule 8(a)(2) requires a complaint to contain “a short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). And Rule

10(b) says “[a] party must state its claims . . . in numbered paragraphs, each limited as

far as practicable to a single set of circumstances.” Fed. R. Civ. P. 10(b). Problems arise

when a plaintiff does not follow these rules. And a shotgun pleading is such a problem.

There are four impermissible shotgun pleadings, one of which is at issue here. This “type

of shotgun pleading is one that commits the sin of not separating into a different count

each cause of action or claim for relief.” Weiland v. Palm Beach County Sheriff’s Office,

792 F.3d 1313, 1323-24 (11th Cir. 2015) (footnote omitted).

       “Courts in the Eleventh Circuit have little tolerance for shotgun pleadings.” Vibe

Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th Cir. 2018) (citations omitted). They

“waste scarce judicial resources, inexorably broaden[ ] the scope of discovery, wreak




                                             3
havoc on appellate court dockets, and undermine[ ] the public’s respect for the courts.”

Id. (internal quotes and citation omitted). And they fail “to give the defendants adequate

notice of the claims against them and the grounds upon which each claim rests.” Weiland,

792 F.3d at 1323 (footnoted omitted).

       The Amended Complaint is a shotgun pleading because Mangel attempts to plead

two distinct torts (defamation and defamation by implication) into one count. These

causes of action are similar yet have distinct elements. See Jews For Jesus, Inc. v. Rapp,

997 So. 2d 1098, 1106 (Fla. 2008) (stating, under a variation of defamation, Florida courts

also recognize a claim of defamation by implication, which occurs when truthful

statements create a false impression). By lumping two separate causes of action into

one count, Daza and the Court face the onerous task of sifting through the Amended

Complaint to determine which of the five defamatory statements amount to defamation or

defamation by implication. Because the Amended Complaint contravenes procedural

pleading rules, the Court will require Mangel to replead its claims.

       Accordingly, it is now

       ORDERED:

           1. Defendant Ani Katiuska Daza’s Motion to Dismiss (Doc. 10) is GRANTED

              to the extent the Amended Complaint is an impermissible shotgun

              pleading.

           2. The Amended Complaint (Doc. 8) is DISMISSED without prejudice.

                  a. Plaintiff Mangel may file a Second Amended Complaint on or

                     before October 24, 2019.        Failure to file a timely amended




                                             4
                    pleading will result in the closure of this case without further

                    notice.

                 b. If warranted, Defendant may file a motion to dismiss the Second

                    Amended Complaint on or before November 7, 2019.

      DONE and ORDERED in Fort Myers, Florida this 9th day of October, 2019.




Copies: All Parties of Record




                                         5
